DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Jehanne Sitton.

Applicants recording of the interview on March 21, 2022 is acknowledged.  The proposed amendment to include a recitation of using monoclonal antibodies to detect particular CB-CAPs were discussed.  

Status of Claims
Currently, claims 25-53 are pending in the instant application.  Claims 44-48 are withdrawn from consideration as being drawn to a non elected invention and claims 49-53 are newly added.  Claims 25-43 and 49-53 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejections under 35 USC 103 and Obviousness type Double Patenting are withdrawn in view of the amendments to the claims.    

Claim Rejections - 35 USC § 101
Claims 25-43 and 49-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. The claim(s) recite(s) the natural law/correlation between levels of CB-CAPs in blood and C4 gene copy number with lupus or pre lupus as well as the abstract mental concept of making comparisons and diagnosis. These judicial exceptions are not integrated into a practical application nor do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of detecting CB-CAP levels in blood and/or analyzing C4 gene copy number in patients to determine if the patient has lupus or pre-lupus or to monitor disease activity of a patient with lupus which is a natural correlation/law.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The claims also recite steps of comparing data, performing mathematical calculations (eg: calculating a correction factor, multiplying levels, identifying a mean or median gene copy number, etc), determining if a patient has lupus, pre-lupus, or not, or if the patient exhibits increased level of lupus disease activity, and determining classification criteria.  However, these steps can occur entirely within the mind, and are therefore directed to abstract ideas. It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of performing CB-CAP assays to generate blood sampling data and detecting C4 gene copy number does not integrate the JEs into a practical application because they are mere data gathering steps to use the correlation and do not add a meaningful limitation to the method.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the steps of obtaining blood are insignificant pre-solution activity.  Steps of performing CB-CAP assays using monoclonal antibodies to the recited complement activation products are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  The method steps of performing a southern blot, qPCR, or DNA sequencing to determining C4 gene copy number levels are also generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the assays into a patent eligible application.  These steps are not only a mere data gathering steps, but the general recitation of detection of known proteins and gene copy number variations is well understood, routine, and conventional activity as exemplified by the art cited in the IDSs as well as the court decisions discussed in the MPEP (see 2106.05dII). Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that the determining steps as well as steps of generating a report merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  Further, general steps of “treating” a particular disease or disorder (newly added claim 51) without any particular therapy recited is taken as instructions to apply the natural law.   
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Additional steps are also directed to abstract mental activity.  Any remaining element consist of using generally recited, well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	

Response to Arguments
The response traverses the rejection.  The response asserts that the claimed invention reduces the risk of false negative diagnosis and therefor is an improvement in the field.  The response asserts that the inventors found that patients with a reduced C4 gene copy number produce in general little C4, leading to potentially false negatives, so that simply detecting CB-CAPs alone may not be a reliable biomarker for lupus. This argument has been thoroughly reviewed but was not found persuasive because this diagnosis is a natural correlation between lupus and the levels of CB-CAPs in blood and C4 gene copy number.  As in Mayo, the relationship is itself a natural process that exists apart from any human action.  The response further asserts that even if the streamlined eligibility analysis is not applicable (which applicant does not concede), additional technical details have been added to the claims directed to detecting CB-CAP levels and C4 gene copy number, and the combination of these technical elements constitutes a specific combination of limitations which are not well understood, routine, and conventional.  This argument has been thoroughly reviewed but was not found persuasive.  The claims only generally recite well known elements, such as “monoclonal antibodies” to detect one or more particular CB-CAPs.  However, monoclonal antibodies to detect these CB-CAPs are well understood, routine and conventional.  The same analysis holds for the recitation of “southern blot, qPCR, or DNA sequencing” for C4 gene copy number analysis.  As discussed in the MPEP, the courts have discussed elements in the field of biotechnology which are considered well understood, routine and conventional activity, to include determining the level of a biomarker in blood by any means, analyzing DNA, amplifying and sequencing nucleic acids, and using PCR to amplify and detecting DNA, etc (see MPEP 2106.05dII).  In the instant situation, no particular monoclonal antibodies are recited, nor particular probes/primers etc for detecting C4 gene copy number levels.  Instead, the claims only generally recite well known, routine and conventional assays to gather data to arrive at a natural correlation.  Even the use of these general assays, that is detecting protein levels and associated gene copy number levels, is well understood routine and conventional, as exemplified by the references cited in the IDSs.  The rejection under 35 USC 101 is maintained and applied to the newly added claims. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634